Citation Nr: 9908773	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for a 
shrapnel wound to the left thigh with retained foreign body, 
Muscle Group XIII, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for a 
shrapnel wound to the left leg with retained foreign body, 
Muscle Group XI, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, residuals of a shell 
fragment wound, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased disability rating for a 
shrapnel wound to the right thigh and right pelvis with 
retained foreign body, Muscle Group XV, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased disability rating for a 
shrapnel wound to the right calf with retained foreign body, 
Muscle Group XI, currently evaluated as 10 percent disabling.    

6.  Entitlement to service connection for low back syndrome, 
claimed as secondary to the veteran's service-connected 
shrapnel wounds to the lower extremities.  

7.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine, claimed as secondary to 
the veteran's service-connected shrapnel wounds to the lower 
extremities.  

8.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the veteran's service-
connected shrapnel wounds to the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The veteran's claims folder was 
subsequently transferred to the RO in Phoenix, Arizona.

In a May 1996 rating decision, the RO established service 
connection for residuals of shell fragment wounds to the 
right and left foot.  It was determined that the veteran was 
entitled to a total disability rating based on individual 
unemployability.  The veteran submitted a notice of 
disagreement with the ratings for each foot disability, as 
well as the effective date assigned for the total disability 
rating.  The RO properly supplied the veteran with a 
statement of the case.  In April 1997, the RO received a 
statement from the veteran requesting an extension of time to 
complete his appeal.  Although it is not clear whether such 
extension was granted, there is no communication of record 
from the veteran or his representative that can be construed 
as a substantive appeal.  Therefore, these issues are not 
currently before the Board.   

The case returns to the Board following remands to the RO in 
October 1994 and May 1997.  


REMAND

In a recently decided case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id. 

Upon a review of the record, the Board finds deficiencies in 
the development requested in the May 1997 remand such that 
another remand is required pursuant to Stegall.  

Specifically, the Board instructed the to obtain the medical 
records associated with the veteran's Social Security 
disability claim.  Although a copy of a favorable decision is 
already of record, upon the RO's request for the medical 
records, the SSA replied that there was no record of the 
veteran filing a claim.  The disability determination 
indicated that the veteran was disabled due to chronic low 
back pain syndrome.  However, because these records may 
impact the outcome of the other secondary service connection 
claims, the Board defers determination on the claims for the 
hips and cervical spine pending review of the records and 
readjudication of the claim by the RO. 

Moreover, the Board instructed the RO to afford the veteran a 
VA orthopedic examination to determine the current severity 
of the service-connected disabilities and to determine the 
etiology of any disability of the hips, lumbar spine, or 
cervical spine, claimed secondary to the service-connected 
disabilities.  With respect to the service-connected 
disabilities, the examiner was to comment on functional loss 
due to factors expressed in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a review 
of the examination report reveals that, with the exception of 
the service-connected left knee disability, the examination 
focused almost solely on the disorders for which service 
connection is sought.  There was little commentary as to the 
current status of the service-connected residuals of shell 
fragment wounds, including only a conclusory statement as to 
functional loss.  If an examination report does not contain 
sufficient detail, it must be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited 
from relying on its own unsubstantiated medical judgment in 
the resolution of claims.  See Crowe v. Brown, 7 Vet. 
App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).      

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c); 38 C.F.R. § 4.50 (1998).  The degree of muscle 
impairment is described at 38 C.F.R. § 4.56.   

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration in writing and request 
that it provides copies of the medical 
records associated with the October 1988 
disability determination.  A copy of the 
1988 decision and a copy of the September 
9, 1997 handwritten response by SSA to 
the June 1997 VA inquiry should be 
included with the request for records.  
If there are no medical records 
associated with that decision, the Social 
Security Administration should so state.  

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of the following 
service-connected disabilities: 1) 
shrapnel wound to the left thigh with 
retained foreign body, Muscle Group (MG) 
XIII; 2) shrapnel wound to the left leg 
with retained foreign body, MG XI; 3) 
shrapnel wound to the right thigh and 
right pelvis with retained foreign body, 
MG XV; 4) shrapnel wound to the right 
calf with retained foreign body, MG XI; 
and 5) traumatic arthritis of the left 
knee, residuals of a shell fragment 
wound.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  Any X-rays 
ordered should be reviewed and discussed 
by the examiner in the examination 
report.  With respect to the disabilities 
to the various muscle groups, the 
examiner should relate in detail the 
manifestations of each disability, to 
include scarring, adhesions, loss of 
fascia or muscle tissue, atrophy, 
impaired muscle tonus, loss of strength 
or endurance, and the presence of 
retained foreign bodies.  With respect to 
each disability, the examiner should 
discuss any functional loss due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  Regarding the cervical spine, 
both hips and low back, the orthopedist 
is to comment whether there any 
disability and if this disability is 
related to the service-connected 
disorders, or, in the alternative, if any 
disability if the cervical spine, hips or 
low back is aggravated by the service-
connected disorders.  The basis for any 
opinion is to be provided.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for a shrapnel wound to the left thigh 
with retained foreign body, MG XIII; 
entitlement to a disability rating 
greater than 10 percent for a shrapnel 
wound to the left leg with retained 
foreign body, MG XI; entitlement to a 
disability rating greater than 10 percent 
for a shrapnel wound to the right thigh 
and right pelvis with retained foreign 
body, MG XV; and entitlement to a 
disability rating greater than 10 percent 
for a shrapnel wound to the right calf 
with retained foreign body, MG XI.  In 
addition, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for low back syndrome, DJD of 
the cervical spine, and a bilateral hip 
disorder, each claimed as secondary to 
the veteran's service-connected shrapnel 
wounds to the lower extremities.  Such 
readjudication must include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLEITER
	Member, Board of Veterans' Appeals


- 7 -


